EXHIBIT 10.1

 

GENAERA CORPORATION

 

2004 STOCK-BASED INCENTIVE COMPENSATION PLAN

 

1. Purpose of the Plan

 

The purpose of the Plan is to assist the Company, its Subsidiaries and
Affiliates in attracting and retaining valued Employees, Consultants and
Directors by offering them a greater stake in the Company’s success and a closer
identification with it, and to encourage ownership of the Company’s stock by
such Employees, Consultants and Directors.

 

2. Definitions

 

2.1 “Affiliate” means any entity other than the Subsidiaries in which the
Company has a substantial direct or indirect equity interest, as determined by
the Board.

 

2.2 “Award” means an award of Deferred Stock, Restricted Stock or Options under
the Plan.

 

2.3 “Board” means the Board of Directors of the Company.

 

2.4 “Cause” means the Participant’s (i) willful misconduct with respect to the
business and affairs of the Company or any Subsidiary or Affiliate thereof; (ii)
gross neglect of duties or failure to act which materially and adversely affects
the business or affairs of the Company or any Subsidiary or Affiliate thereof;
(iii) commission of an act involving embezzlement or fraud or conviction for any
felony; or (iv) the breach of an employment or consulting agreement with the
Company or any Subsidiary or Affiliate thereof. The Committee shall have the
sole discretion to determine whether “Cause” as set forth in (i), (ii), (iii) or
(iv) above exists, and its determination shall be final.

 

2.5 “Change of Control” means occurrence of any of the following:

 

(a) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 40% or more of the voting power of the then outstanding securities
of the Company;

 

(b) During any period of two consecutive calendar years there is a change of 25%
or more in the composition of the Board in office at the beginning of the period
except for changes approved by at least two-thirds of the Directors then in
office who were Directors at the beginning of the period;

 

(c) The shareholders of the Company approve an agreement providing for (A) the
merger or consolidation of the Company with another corporation where the
shareholders of the Company, immediately prior to the merger or consolidation,
will not beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to 50% or more of all votes (without consideration
of the rights of any class of stock to elect Directors by a separate class vote)
to which all shareholders of the corporation issuing cash or securities in the
merger or consolidation would be entitled in the election of directors, or where
the members of the Board, immediately prior to the merger or consolidation,
would not, immediately after the merger or consolidation, constitute a majority
of the board of directors of the corporation issuing cash or securities in the
merger or consolidation, or (B) the sale or other disposition of all or
substantially all the assets of the Company, or a liquidation, dissolution or
statutory exchange of the Company; or



--------------------------------------------------------------------------------

(d) Any person has commenced, or announced an intention to commence, a tender
offer or exchange offer for 40% or more of the voting power of the
then-outstanding securities of the Company.

 

2.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.7 “Common Stock” means the common stock of the Company, par value $.002 per
share, or such other class or kind of shares or other securities resulting from
the application of Section 9.

 

2.8 “Company” means Genaera Corporation, a Delaware corporation, or any
successor corporation.

 

2.9 “Committee” means the committee designated by the Board to administer the
Plan under Section 4. The Committee shall have at least two members, each of
whom shall be a member of the Board, a Non-Employee Director and an Outside
Director.

 

2.10 “Consultant” means a consultant or advisor to the Company, its Subsidiaries
or Affiliates who is not an Employee.

 

2.11 “Deferred Stock” means an Award made under Section 6 of the Plan to receive
Common Stock at the end of a specified Deferral Period.

 

2.12 “Deferral Period” means the period during which the receipt of a Deferred
Stock Award under Section 6 of the Plan will be deferred.

 

2.13 “Director” means a member of the Board.

 

2.14 “Disability” means disabled within the meaning of section 22(e)(3) of the
Code.

 

2.15 “Employee” means an officer or other employee of the Company, a Subsidiary
or an Affiliate including a director who is such an employee.

 

2.16 “Fair Market Value” means, on any given date (i) if shares of Common Stock
are then listed on a national stock exchange, the closing sales price per share
of Common Stock on the exchange for the last preceding date on which there was a
sale of shares of Common Stock on such exchange, as determined by the Committee,
(ii) if shares of Common Stock are then listed on the Nasdaq National Market or
the Nasdaq SmallCap Market, the closing sales price (or the closing bid price if
no sales were reported) per share of Common Stock on the Nasdaq National Market
or the Nasdaq SmallCap Market, as applicable, for the last preceding date on
which there was a sale of shares of Common Stock on the Nasdaq National Market
or the Nasdaq SmallCap Market, as applicable, as determined by the Committee,
(iii) if shares of Common Stock are not then listed on a national stock
exchange, the Nasdaq National Market or the Nasdaq Small Cap Market but are then
traded on an over-the-counter market, the average of the closing bid and asked
prices for the shares of Common Stock in such over-the-counter market for the
last preceding date on which there was a sale of such shares of Common Stock in
such market, as determined by the Committee, or (iv) if shares of Common Stock
are not then listed on a national stock exchange or traded on an
over-the-counter market, or if the Committee determines that the value as
determined pursuant to Section (i), (ii) or (iii) above does not reflect fair
market value, the Committee shall determine fair market value after taking into
account such factors that it deems appropriate.

 

2.17 “Holder” means a Participant to whom an Award is made.

 

2.18 “Incentive Stock Option” means an Option intended to meet the requirements
of an incentive stock option as defined in section 422 of the Code and
designated as an Incentive Stock Option.

 

2.19 “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

2.20 “Non-Employee Director” means a member of the Board who meets the
definition of a “non-employee director” under Rule 16b-3(b)(3) promulgated by
the Securities and Exchange Commission under the 1934 Act.

 

2.21 “Non-Qualified Option” means an Option not intended to be an Incentive
Stock Option, and designated as a Non-Qualified Option.

 

2.22 “Option” means any stock option granted from time to time under Section 8
of the Plan.

 

2.23 “Outside Director” means a member of the Board who meets the definition of
an “outside director” under Treasury Regulation § 1.162-27(e)(3)(i).

 

2.24 “Participant” means a Consultant, Director or Employee.

 

2.25 “Performance Goal” means a goal that must be met by the end of a period
specified by the Committee (but that is substantially uncertain to be met before
the grant of an Award) based upon: (i) the price of Common Stock, (ii) the
market share of the Company, its Subsidiaries or Affiliates (or any business
unit thereof), (iii) sales by the Company, its Subsidiaries or Affiliates (or
any business unit thereof), (iv) earnings per share of Common Stock, (v) return
on shareholder equity of the Company, (vi) costs of the Company, its
Subsidiaries or Affiliates (or any business unit thereof), (vii) cash flow of
the Company, its Subsidiaries or Affiliates (or any business unit thereof),
(viii) return on total assets of the Company, its Subsidiaries or Affiliates (or
any business unit thereof), (ix) return on invested capital of the Company, its
Subsidiaries or Affiliates (or any business unit thereof), (x) return on net
assets of the Company, its Subsidiaries or Affiliates (or any business unit
thereof), (xi) operating income of the Company, its Subsidiaries or Affiliates
(or any business unit thereof), (xii) net income of the Company, its
Subsidiaries or Affiliates (or any business unit thereof), (xiii) the
achievement of certain developmental or commercial milestones achieved by the
Company or its products or (xiv) any other goal the Committee deems appropriate.

 

2.26 “Person” means any individual, partnership, corporation, company, limited
liability company, association, trust, joint venture, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 

2.27 “Plan” means the Genaera Corporation 2004 Stock-Based Incentive
Compensation Plan herein set forth, as amended from time to time.

 

2.28 “Restricted Stock” means Common Stock awarded by the Committee under
Section 7 of the Plan.

 

2.29 “Restriction Period” means the period during which Restricted Stock awarded
under Section 7 of the Plan is subject to forfeiture.

 

2.30 “Retirement” means retirement from the active employment of the Company, a
Subsidiary or an Affiliate pursuant to the relevant provisions of the applicable
pension plan of such entity or as otherwise determined by the Board.

 

2.31 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company (or any subsequent parent of
the Company) if each of the corporations other than the last corporation in the
unbroken chain owns stock possession 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

2.32 “Ten Percent Shareholder” means a Person who on any given date owns, either
directly or indirectly (taking into account the attribution rules contained in
section 424(d) of the Code), stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or a Subsidiary.

 

3



--------------------------------------------------------------------------------

3. Eligibility

 

Any Participant is eligible to receive an Award.

 

4. Administration and Implementation of Plan

 

4.1 The Plan shall be administered by the Committee, which shall have full power
to interpret and administer the Plan and full authority to act in selecting the
Participants to whom Awards will be granted, in determining the type and amount
of Awards to be granted to each such Participant, the terms and conditions of
Awards granted under the Plan and the terms of grant instruments which will be
entered into with Holders. Notwithstanding the foregoing, the Board may
designate one or more of its members or officers of the Company to serve as a
secondary committee and delegate to the secondary committee authority to grant
Awards to eligible individuals who are not subject to the requirements of Rule
16b-3 under the 1934 Act or section 162(m) of the Code. The secondary committee
shall have the same authority with respect to selecting the individuals to whom
such Awards are granted and establishing the terms and conditions of such Awards
as the Committee has under the terms of the Plan.

 

4.2 The Committee’s powers shall include, but not be limited to, the power to
determine whether, to what extent and under what circumstances an Option may be
exchanged for cash, Restricted Stock, Deferred Stock or some combination
thereof; to determine whether, to what extent and under what circumstances an
Award is made and operates on a tandem basis with other Awards made hereunder;
to determine whether, to what extent and under what circumstances Common Stock
or cash payable with respect to an Award shall be deferred, either automatically
or at the election of the Holder (including the power to add deemed earnings to
any such deferral); to grant Awards (other than Incentive Stock Options) that
are transferable by the Holder; and to determine the effect, if any, of a change
in control of the Company upon outstanding Awards.

 

4.3 The Committee shall have the power to adopt regulations for carrying out the
Plan and to make changes in such regulations as it shall, from time to time,
deem advisable. The Committee shall have the power unilaterally and without
approval of a Holder to amend an existing Award in order to carry out the
purposes of the Plan so long as such an amendment does not take away any benefit
granted to a Holder by the Award and as long as the amended Award comports with
the terms of the Plan. Any interpretation by the Committee of the terms and
provisions of the Plan and the administration thereof, and all action taken by
the Committee, shall be final and binding on Holders.

 

4.4 The Committee may condition the grant of any Award or the lapse of any
Deferral or Restriction Period (or any combination thereof) upon the Holder’s
achievement of a Performance Goal that is established by the Committee before
the grant of the Award. The Committee shall have discretion to determine the
specific targets with respect to each Performance Goal. Before granting an Award
or permitting the lapse of any Deferral or Restriction Period subject to this
Section, the Committee shall certify that an individual has satisfied the
applicable Performance Goal.

 

5. Shares of Stock Subject to the Plan

 

5.1 Subject to adjustment as provided in Section 9, the total number of shares
of Common Stock available for Awards under the Plan shall be 4,500,000 shares.

 

5.2 The maximum number of shares of Common Stock subject to Awards that may be
granted to any Participant shall not exceed 500,000 during any calendar year
(the “Individual Limit”).

 

4



--------------------------------------------------------------------------------

Subject to Section 5.3, Section 9 and Section 12.7, any Award that is canceled
or repriced by the Committee shall count against the Individual Limit.
Notwithstanding the foregoing, the Individual Limit may be adjusted to reflect
the effect on Awards of any transaction or event described in Section 9.

 

5.3 Any shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company shall not (i) reduce the shares
available for Awards under the Plan, or (ii) be counted against the Individual
Limit. Any shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares or treasury shares. If any shares subject to any
Award granted hereunder are forfeited or such Award otherwise terminates without
the issuance of such shares or the payment of other consideration in lieu of
such shares, the shares subject to such Award, to the extent of any such
forfeiture or termination, shall again be available for Awards under the Plan.

 

6. Deferred Stock

 

An Award of Deferred Stock is an agreement by the Company to deliver to the
recipient a specified number of shares of Common Stock at the end of a specified
deferral period or periods. Such an Award shall be subject to the following
terms and conditions:

 

6.1 Deferred Stock Awards shall be evidenced by Deferred Stock grant
instruments. Such grant instruments shall conform to the requirements of the
Plan and may contain such other provisions as the Committee shall deem
advisable.

 

6.2 Upon determination of the number of shares of Deferred Stock to be awarded
to a Holder, the Committee shall direct that the same be credited to the
Holder’s account on the books of the Company but that issuance and delivery of
the same shall be deferred until the date or dates provided in Section 6.5
hereof. Prior to issuance and delivery hereunder the Holder shall have no rights
as a stockholder with respect to any shares of Deferred Stock credited to the
Holder’s account.

 

6.3 Subject to the provisions of Section 6.4 concerning Deferred Stock Awards
that are subject to the achievement of Performance Goals, amounts equal to any
dividends declared during the Deferral Period with respect to the number of
shares covered by a Deferred Stock Award will be paid to the Holder currently,
or deferred and deemed to be reinvested in additional Deferred Stock, or
otherwise reinvested on such terms as are determined at the time of the Award by
the Committee, in its sole discretion, and specified in the Deferred Stock grant
instrument.

 

6.4 The Committee may condition the grant of an Award of Deferred Stock or the
expiration of the Deferral Period upon the Holder’s achievement of one or more
Performance Goal(s) specified in the Deferred Stock grant instrument. Unless
otherwise specified in a Deferred Stock grant instrument, if the Holder fails to
achieve the specified Performance Goal(s), the Committee shall not grant the
Deferred Stock Award to the Holder, or the Holder shall forfeit the Award and no
Common Stock shall be transferred to him pursuant to the Deferred Stock Award.
Dividends paid during the Deferral Period on Deferred Stock subject to a
Performance Goal shall be reinvested in additional Deferred Stock and the
expiration of the Deferral Period for such Deferred Stock shall be subject to
the Performance Goal(s) previously established by the Committee.

 

6.5 The Deferred Stock grant instrument shall specify the duration of the
Deferral Period, taking into account termination of employment or service on
account of death, Disability, Retirement or other cause. The Deferral Period may
consist of one or more installments. At the end of the Deferral Period or any
installment thereof the shares of Deferred Stock applicable to such installment
credited to the account of a Holder shall be issued and delivered to the Holder
(or, where appropriate, the Holder’s legal representative) in accordance with
the terms of the Deferred Stock grant instrument. The Committee may, in its sole
discretion, accelerate the delivery of all or any part of a Deferred Stock Award
or waive the deferral limitations for all or any part of a Deferred Stock Award.

 

5



--------------------------------------------------------------------------------

7. Restricted Stock

 

An Award of Restricted Stock is a grant by the Company of a specified number of
shares of Common Stock to the Participant, which shares are subject to
forfeiture upon the happening of specified events. Such an Award shall be
subject to the following terms and conditions:

 

7.1 Restricted Stock shall be evidenced by Restricted Stock grant instruments.
Such grant instruments shall conform to the requirements of the Plan and may
contain such other provisions as the Committee shall deem advisable.

 

7.2 Upon determination of the number of shares of Restricted Stock to be granted
to the Holder, the Committee shall direct that a certificate or certificates
representing the number of shares of Common Stock be issued to the Holder with
the Holder designated as the registered owner. The certificate(s) representing
such shares shall be legended as to sale, transfer, assignment, pledge or other
encumbrances during the Restriction Period and deposited by the Holder, together
with a stock power endorsed in blank, with the Company, to be held in escrow
during the Restriction Period.

 

7.3 During the Restriction Period the Holder shall have the right to vote the
shares of Restricted Stock. Subject to the provisions of Section 7.4 concerning
Restricted Stock Awards that are subject to the achievement of Performance
Goals, amounts equal to any dividends declared during the Restriction Period
with respect to the number of shares covered by a Restricted Stock Award will be
paid to the Holder currently, or deferred and deemed to be reinvested in
additional Restricted Stock, or otherwise reinvested on such terms as are
determined at the time of the Award by the Committee, in its sole discretion,
and specified in the Restricted Stock grant instrument.

 

7.4 The Committee may condition the grant of an Award of Restricted Stock or the
expiration of the Restriction Period upon the Holder’s achievement of one or
more Performance Goal(s) specified in the Restricted Stock grant instrument.
Unless otherwise specified in a Restricted Stock grant instrument, if the Holder
fails to achieve the specified Performance Goal(s), the Committee shall not
grant the Restricted Stock to the Holder, or the Holder shall forfeit the Award
of Restricted Stock and the Common Stock shall be forfeited to the Company.
Dividends paid during the Restriction Period on Restricted Stock subject to a
Performance Goal shall be reinvested in additional Restricted Stock and the
expiration of the Restriction Period for such Restricted Stock shall be subject
to the Performance Goal(s) previously established by the Committee.

 

7.5 The Restricted Stock grant instrument shall specify the duration of the
Restriction Period and the performance, employment or other conditions
(including termination of employment or service on account of death, Disability,
Retirement or other cause) under which the Restricted Stock may be forfeited to
the Company. At the end of the Restriction Period the restrictions imposed
hereunder shall lapse with respect to the number of shares of Restricted Stock
as determined by the Committee, and the legend shall be removed and such number
of shares delivered to the Holder (or, where appropriate, the Holder’s legal
representative). The Committee may, in its sole discretion, modify or accelerate
the vesting and delivery of shares of Restricted Stock.

 

8. Options

 

Options give a Participant the right to purchase a specified number of shares of
Common Stock from the Company for a specified time period at a fixed price.
Options may be either Incentive Stock Options or Non-Qualified Stock Options.
The grant of Options shall be subject to the following terms and conditions:

 

8.1 Option Grants: Options shall be evidenced by Option grant instruments. Such
grant instruments shall conform to the requirements of the Plan, and may contain
such other provisions as the Committee shall deem advisable.

 

6



--------------------------------------------------------------------------------

8.2 Specific Option Grants to Directors: Each Director who is not an employee of
the Company shall receive an Option to purchase 20,000 shares of Common Stock
upon his or her initial election to the Board, and the shares of Common Stock
underlying such Options shall vest one-quarter (1/4) per year that such Director
remains a Director for four years beginning on the first anniversary of the
grant. Beginning at the 2004 annual meeting of the stockholders of the Company
and at each annual meeting of the stockholders of the Company held thereafter
while the Plan is in effect, each Director continuing as such after such meeting
who is not an employee of the Company shall receive an Option to purchase 20,000
shares of Common Stock, and the shares of Common Stock underlying such Options
shall vest one-quarter (1/4) per year that such Director remains a Director for
four years beginning on the first anniversary of the grant; provided, however,
that in the event a Director resigns from the Board other than for Cause prior
to such four-year anniversary, the vesting of such Option shall accelerate so
that such Option becomes immediately exercisable with respect to
one-forty-eighth (1/48) of the shares of Common Stock underlying such Option for
each full month that has elapsed between the date of the grant of such Option
and the date of such resignation. Notwithstanding anything to the contrary in
the Plan, the price per share at which Common Stock may be purchased upon the
exercise of an Option granted pursuant to this Section 8.2 shall be not less
than the Fair Market Value of a share of Common Stock on the date of grant.

 

8.3 Option Price: The price per share at which Common Stock may be purchased
upon exercise of an Option shall be determined by the Committee, but, in the
case of grants of Incentive Stock Options, shall be not less than the Fair
Market Value of a share of Common Stock on the date of grant. In the case of any
Incentive Stock Option granted to a Ten Percent Shareholder, the option price
per share shall not be less than 110% of the Fair Market Value of a share of
Common Stock on the date of grant. The option price per share for Non-Qualified
Options may not be less than the Fair Market Value of a share of Common Stock on
the date of grant.

 

8.4 Term of Options: The Option grant instruments shall specify when an Option
may be exercisable and the terms and conditions applicable thereto. The term of
an Option shall in no event be greater than ten years (five years in the case of
an Incentive Stock Option granted to a Ten Percent Shareholder and ten years in
the case of all other Incentive Stock Options). The Committee may, in its sole
discretion, accelerate the time at which an Option vests. The Committee may, in
its sole discretion, extend the period of exercise for Options that have vested.

 

8.5 Incentive Stock Options: Each provision of the Plan and each Option grant
instrument relating to an Incentive Stock Option shall be construed so that each
Incentive Stock Option shall be an incentive stock option as defined in section
422 of the Code, and any provisions of the Option grant instrument thereof that
cannot be so construed shall be disregarded. In no event may a Holder be granted
an Incentive Stock Option which does not comply with such grant and vesting
limitations as may be prescribed by section 422(b) of the Code. Incentive Stock
Options may only be granted to Employees; provided, however, that they may not
be granted to employees of Affiliates. Without limiting the foregoing, the
aggregate Fair Market Value (determined as of the time the Option is granted) of
the Common Stock with respect to which an Incentive Stock Option may first
become exercisable by a Participant in any one calendar year under the Plan
shall not exceed $100,000.

 

8.6 Restrictions on Transferability of Incentive Stock Options: No Incentive
Stock Option shall be transferable otherwise than by will or the laws of descent
and distribution and, during the lifetime of the Holder, shall be exercisable
only by the Holder. Upon the death of a Holder, the Person to whom the rights
have passed by will or by the laws of descent and distribution may exercise an
Incentive Stock Option only in accordance with this Section 8.

 

8.7 Payment of Option Price: The option price of the shares of Common Stock upon
the exercise of an Option shall be paid: (i) in full in cash at the time of the
exercise, (ii) with the consent of the Committee, in whole or in part in Common
Stock held by the Holder for at least six months valued at

 

7



--------------------------------------------------------------------------------

Fair Market Value on the date of exercise, or (iii) by such other method as the
Committee may approve, including payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board. With the
consent of the Committee, payment upon the exercise of a Non-Qualified Option
may be made in whole or in part by Restricted Stock which has been held by the
Holder for at least six months (based on the fair market value of the Restricted
Stock on the date the Option is exercised, as determined by the Committee). In
such case the Common Stock to which the Option relates shall be subject to the
same forfeiture restrictions originally imposed on the Restricted Stock
exchanged therefor.

 

8.8 Termination by Death: Unless otherwise provided in an Option grant
instrument, if a Holder’s employment or service by the Company, a Subsidiary or
Affiliate terminates by reason of death, any Option granted to such Holder may
thereafter be exercised (to the extent such Option was exercisable at the time
of death) by, where appropriate, the Holder’s transferee or by the Holder’s
legal representative, for a period of 12 months from the date of death or until
the expiration of the stated term of the Option, whichever period is shorter.

 

8.9 Termination by Reason of Disability: Unless otherwise provided in an Option
grant instrument, if a Holder’s employment or service by the Company, a
Subsidiary or Affiliate terminates by reason of Disability, any unexercised
Option granted to the Holder may thereafter be exercised by the Holder (or,
where appropriate, the Holder’s transferee or legal representative), to the
extent it was exercisable at the time of termination, for a period of 12 months
from the date of such termination of employment or service or until the
expiration of the stated term of the Option, whichever period is shorter.

 

8.10 Termination by Reason of Retirement: Unless otherwise provided in an Option
grant instrument, if a Holder’s employment by or service with the Company, a
Subsidiary or Affiliate terminates by reason of Retirement, any unexercised
Option granted to the Holder may thereafter be exercised by the Holder (or,
where appropriate, the Holder’s transferee or legal representative), to the
extent it was exercisable at the time of termination, for a period of 90 days
from the date of such termination of employment or service or until the
expiration of the stated term of the Option, whichever period is shorter.

 

8.11 Termination Not for Cause: Unless otherwise provided in an Option grant
instrument, if a Holder’s employment by or service with the Company, a
Subsidiary or Affiliate is terminated by the Company, the Subsidiary or
Affiliate not for Cause, any unexercised Option granted to the Holder may
thereafter be exercised by the Holder (or, where appropriate, the Holder’s
transferee or legal representative), to the extent it was exercisable at the
time of termination, for a period of 90 days from the date of such termination
of employment or service or until the expiration of the stated term of the
Option, whichever period is shorter.

 

8.12 Termination for Cause: Unless otherwise provided in an Option grant
instrument, if a Holder’s employment or service with the Company, a Subsidiary
or Affiliate is terminated by the Company, the Subsidiary or Affiliate for
Cause, all unexercised Options awarded to the Holder shall terminate on the date
of such termination.

 

8.13 Termination for Other Reason: Unless otherwise provided in an Option grant
instrument, if a Holder’s employment or service with the Company, a Subsidiary
or Affiliate terminates for any reason not specified in this Section 8
(including voluntary termination), any unexercised Option granted to the Holder
may thereafter be exercised by the Holder (or, where appropriate, the Holder’s
transferee or legal representative), to the extent it was exercisable at the
time of termination, for a period of 90 days from the date of such termination
of employment or service or until the expiration of the stated term of the
Option, whichever period is shorter.

 

8



--------------------------------------------------------------------------------

8.14 Continuation of Service: Notwithstanding anything to the contrary in this
Section 8, a Holder’s cessation of service as an Employee, Director or
Consultant other than for Cause shall not be treated as a termination under this
Section 8 if the Holder continues without interruption to serve thereafter in a
material manner in one (or more) of such other capacities, as determined by the
Committee in its sole discretion.

 

9. Changes in Capitalization; Change of Control

 

9.1 In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, or any distribution to stockholders of the
Company other than a cash dividend, the Board shall make appropriate adjustment
in the number and kind of shares authorized by the Plan and any other
adjustments to outstanding Awards as it determines appropriate. No fractional
shares of Common Stock shall be issued pursuant to such an adjustment. The Fair
Market Value of any fractional shares resulting from adjustments pursuant to
this Section shall, where appropriate, be paid in cash to the Holder.

 

9.2 Upon a Change of Control and unless the Committee determines otherwise, the
Committee shall fully vest all Awards made under the Plan. In addition, upon a
Change of Control, the Committee may, at its discretion (i) cancel any
outstanding Awards in exchange for a cash payment of an amount equal to the
difference between the then Fair Market Value of the Award less the option or
base price of the Award, (ii) after having given the Award Holder a chance to
exercise any outstanding Options, terminate any or all of the Award Holder’s
unexercised Options, or (iii) where the Company is not the surviving
corporation, cause the surviving corporation to assume or replace all
outstanding Awards with comparable awards.

 

9.3 The judgment of the Committee with respect to any matter referred to in this
Section 9 shall be conclusive and binding upon each Holder without the need for
any amendment to the Plan.

 

10. Effective Date, Termination and Amendment

 

The Plan shall become effective on March 22, 2004, subject to shareholder
approval. Options granted under the Plan prior to such shareholder approval
shall expressly not be exercisable prior to such approval. The Plan shall remain
in full force and effect until the earlier of ten years from the date of its
adoption by the Board, or the date it is terminated by the Board. The Board
shall have the power to amend, suspend or terminate the Plan at any time,
provided that no such amendment shall be made without shareholder approval which
shall (i) increase (except as provided in Section 9) the total number of shares
available for issuance pursuant to the Plan; (ii) change the class of
Participants eligible to be Holders; (iii) modify the Individual Limit (except
as provided Section 9) or the categories of Performance Goals set forth in
Section 4.4; or (iv) change the provisions of this Section 10. Termination of
the Plan pursuant to this Section 10 shall not affect Awards outstanding under
the Plan at the time of termination.

 

11. Transferability

 

Except as provided in Section 8.6 and this Section 11, Awards may not be
pledged, assigned or transferred for any reason during the Holder’s lifetime,
and any attempt to do so shall be void and the relevant Award shall be
forfeited. The Committee may grant Awards (except Incentive Stock Options) that
are transferable by the Holder during his lifetime, but such Awards shall be
transferable only to the extent specifically provided in the grant instrument
entered into with the Holder. The transferee of the Holder shall, in all cases,
be subject to the provisions of the grant instrument between the Company and the
Holder.

 

9



--------------------------------------------------------------------------------

12. General Provisions

 

12.1 Nothing contained in the Plan, or any Award granted pursuant to the Plan,
shall confer upon any Employee or Consultant any right with respect to
continuance of employment or service by the Company, a Subsidiary or Affiliate,
nor interfere in any way with the right of the Company, a Subsidiary or
Affiliate to terminate the employment or service of any Employee or Consultant
at any time.

 

12.2 Nothing contained in the Plan, and no action taken pursuant to the
provisions of the Plan, shall create or shall be construed to create a trust of
any kind, or a fiduciary relationship between the Company or its Subsidiaries,
or their officers or the Committee, on the one hand, and any Participant, the
Company, its Subsidiaries or any other Person or entity, on the other.

 

12.3 For purposes of this Plan, neither (i) transfer of employment between the
Company and its Subsidiaries and Affiliates nor (ii) transfer of status from
Employee to Consultant shall be deemed termination of employment.

 

12.4 Holders shall be responsible to make appropriate provision for all taxes
required to be withheld in connection with any Award, the exercise thereof and
the transfer of shares of Common Stock pursuant to this Plan. Such
responsibility shall extend to all applicable Federal, state, local or foreign
withholding taxes. In the case of the payment of Awards in the form of Common
Stock, or the exercise of Options, the Company shall have the right to retain
the number of shares of Common Stock whose Fair Market Value equals the amount
to be withheld in satisfaction of the applicable withholding taxes. Grant
instruments evidencing such Awards shall contain appropriate provisions to
effect withholding in this manner.

 

12.5 Without amending the Plan, Awards may be granted to Participants who are
foreign nationals or employed outside the United States or both, on such terms
and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to further the purpose of
the Plan.

 

12.6 To the extent that Federal laws (such as the 1934 Act, the Code or the
Employee Retirement Income Security Act of 1974) do not otherwise control, the
Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of the State of Delaware and construed accordingly.

 

12.7 The Committee may amend any outstanding Awards to the extent it deems
appropriate; provided, however, except as provided in Section 9, no Award may be
repriced, replaced, regranted through cancellation, or modified without
shareholder approval if the effect would be to reduce the exercise price for the
shares underlying the Award. The Committee may amend Awards without the consent
of the Holder, except in the case of amendments adverse to the Holder, in which
case the Holder’s consent is required to any such amendment.

 

12.8 All shares of Common Stock purchased upon the exercise of an Option or
issued pursuant to an Award of Deferred Stock or Restricted Stock shall be
subject to restrictions on transfer pursuant to applicable securities laws and
such other agreements as the Committee shall deem appropriate and shall bear a
legend subjecting such shares to those restrictions on transfer in accordance
with the applicable Award. The certificates shall also bear a legend referring
to any restrictions on transfer arising hereunder or under any other applicable
law, regulation, rule or agreement.

 

12.9 The Plan and each Award under the Plan shall be subject to the requirement
that if at any time the Committee shall determine that (i) the listing,
registration or qualification of the shares of Common Stock purchased upon the
exercise of an Option or issued pursuant to an Award of Deferred Stock or
Restricted Stock upon any securities exchange or under any state or federal law,
(ii) the consent or approval of any government regulatory body or (iii) an
agreement by the recipient of an Award with respect to the disposition of such
shares is necessary or desirable as a condition of, or in connection with, the
Plan or the granting of such Award or the issue or purchase of such shares
thereunder, the Award may not be consummated in whole or in part until such
listing, registration, qualification, consent, approval or agreement shall have
been effected or obtained free of any conditions not acceptable to the
Committee.

 

Adopted by the Board of Directors on March 22, 2004

 

Approved by Stockholders on May 11, 2004

 

10